              Case 1:20-cv-08922-VEC
                                  USDCDocument
                                      SDNY     11 Filed 02/23/21 Page 1 of 2
                                       DOCUMENT                            108-26 64th Avenue, Second Floor
                                       ELECTRONICALLY FILED
                                       DOC #:                              Forest Hills, NY 11375
                                       DATE FILED: 
                                                                           Tel.: 929.324.0717

Mars Khaimov Law, PLLC                                                     Fax: 929.333.7774

                                                                           E-mail: marskhaimovlaw@gmail.com

                       MEMO ENDORSED                                         February 22, 2021
                                             BY ECF
                                             Honorable Valerie
   Caproni
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, New York 10007


           Re:      Dilenia Paguada v. Whitmore Family Enterprises LLC; 1:20-cv-08922-VEC

   To the Honorable Judge Caproni,

            This office represents the Plaintiff in the above-referenced action. Respectfully, Plaintiff
   is submitting this letter-motion on behalf of Defendant, who is seeking an adjournment of the
   initial pretrial conference, currently scheduled for February 25, 2021. Plaintiff has been in
   communication with Defendant’s counsel from the office of Casner & Edwards, LLP. However,
   due to the attorneys not being admitted in this District, Defendant is seeking an adjournment of
   the conference to hire local counsel and proceed accordingly. Additionally, the Parties are
   currently in ongoing negotiations in furtherance of a possible resolution of the matter, and
   judicial intervention is not deemed necessary at this time, respectfully.

          This is the first time this relief is being sought from the Court, and both Parties consent.
   The Parties’ proposed new date for the initial pretrial conference to take place is March 26, 2020,
   or any date agreeable to the Court thereafter.


                                                                 Respectfully,

                                                                 /s/ Mars Khaimov, Esq.

   Cc: Edward V. Colbert III, Esq.
      Casner & Edwards, LLP
               Case 1:20-cv-08922-VEC Document 11 Filed 02/23/21 Page 2 of 2

$SSOLFDWLRQ*5$17('

7KHLQLWLDOSUHWULDOFRQIHUHQFHFXUUHQWO\VFKHGXOHGIRU)HEUXDU\LVKHUHE\DGMRXUQHGWR)ULGD\
0DUFKDW$03UHFRQIHUHQFHVXEPLVVLRQVDUHGXHQRODWHUWKDQ7KXUVGD\0DUFK
)RULQIRUPDWLRQDERXWWKHUHTXLUHPHQWVRIWKHSUHFRQIHUHQFHVXEPLVVLRQVWKHSDUWLHVPXVWFRQVXOW
WKH1RWLFHRI,QLWLDO3UHWULDO&RQIHUHQFH'NW

$OOSDUWLHVDQGDQ\LQWHUHVWHGPHPEHUVRIWKHSXEOLFPXVWDWWHQGWKHFRQIHUHQFHE\GLDOLQJ
XVLQJWKHDFFHVVFRGHDQGWKHVHFXULW\FRGH$OODWWHQGHHVDUHDGYLVHGWRPXWHWKHLUSKRQHV
ZKHQQRWVSHDNLQJDQGWRVHOILGHQWLI\HDFKWLPHWKH\VSHDN5HFRUGLQJRUUHEURDGFDVWLQJWKHSURFHHGLQJLV
VWULFWO\SURKLELWHGE\ODZ

SO ORDERED.


                           'DWH)HEUXDU\
                           'DWH)
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
